Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ULS. Patent. Pub. No. 2013/0202786 to Hara et al. in view of JP-3547197 to Taketoshi and U.S. Patent Pub. No. 2015/0086792 to Zheng et al. (new secondary reference).
As to claims 1-2 and 4, Hara discloses a coating composition for coating the surface of a solar beat-collecting reflective plate (Abstract) comprising a fluorinated polymer having a hydroxy value of 110 to 250 mg/KOH/g CA}, a polyester polymer (B}, a polyisocyanate curing agent (Ci, a solvent (D), and silane coupling agents to improve the adhesion of the coating film (Abstract, 0096).  Hara discloses a ratio of (A):(B) of 50/50 to 90/10 (0071) and the molar ratio of isocyanate groups is 0.5 to 1.5 times by mol per 1 mol of the total number of hydroxy groups in the fluorinated polymer and the polyester polymer (0081). This overlaps the claimed range. Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to maintain the molar ratio within the claimed amount to allow for sufficient crosslinking and from preventing excess curing agent from remaining in the coating film, thus impairing the performance of the film (0084).

Taketashi teaches blocked bis(isocyantaomethyl)cyclohexane that is blocked with a mixture of malonic diester and acetoacetic ester that is used in coating materials and adhesives (Abstract).
Accordingly the position is taken that it would have been obvigus to a person of ordinary skill in the art to use the blocked bis(isocyantomethyl)cyclohexane suggested in Mara as taught in Taketoshi to provide a polyisocyanate excellent in low-temperature curability, storage stability, yellowing resistance, and to provide a coating material with improved chipping resistance (Abstract).
Mara teaches silane coupling agents, but fails to teach the amount of the component.
Zheng teaches fluoropolymer coating compositions for glass substrates (same as Hara) comprising blocked isocyanates, hydroxy functional fluoropolymers, and 0.01 to 10 wt% of silane coupling agents, such as aminopropyltriethoxy silane (applies to claim 12, 0047).  
The position is taken that it would have been obvious to a person of ordinary skill in the art to add the silane coupling agent taught in Mara in the amounts disclosed by Zheng because the alkoxy groups in the silane coupling agent can hydrolyze and react with hydroxyl groups on the glass surface to form strong interfacial chemical bonds that improves adhesion (0046).
As to claims 5-8, Mara discloses a process for producing a solar heat collecting plate wherein the coating composition described above is applied on the surface of the reflective substrate to form a coating layer (0104) and the coating film is has excellent adhesion, which is taken to meet the limitation useful as an adhesive.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ULS. Patent Pub. Na. 2013 /0202786 to Mara et al. in view of 1P-3547197 to Taketoshi (Cited by Applicants) and U.S. Patent Pub. No. 2015/0086792 to Zheng et al. (new secondary reference) and further in view of LS. Patent Pub. No. 2014/0424017 to Akaike et al.
As to claim 9, Mara in view of Akaike teach that the weatherproof resin layers having good weather resistance or suitable for back surface protective sheets of solar cells (See Akaike, 0007). Mara teaches a coating film with excellent weather resistance (Abstract). Accordingly, it would have been obvious to a person of .

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 
The applicant argued their unexpected results overcome the prima facie case of obviousness.  However, this is not found persuasive because there are no results or discussion of unexpected results in the response (08/18/2021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763